 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDdevelopment technician, laboratory technician, insulation and windingtechnician, assistant buyer, and chemical and process engineer; but ex-cluding all other employees, and all guards and supervisors as definedin the Act.If a majority of these employees vote for the Petitioner, they willbe taken to have indicated their desire to constitute a separate appro-priate unit, and the Regional Director conducting the election is in-structed to issue a certification of representatives to the Petitioner forsuch unit, which the Board in such circumstances finds to be a sepa-rate unit appropriate for purposes of collective bargaining.If, on the other hand, a majority vote for the Intervenor, the Boardfinds the existing unit to be appropriate and the Regional Directorwill issue a certification of results of election to that effect.[Text of Direction of Election omitted from publication.]PIONEER NATURALGASCOMPANYandINTERNATIONAL UNION OFOPERATING ENGINEERS,AFL,LOCALUNIONNo.351,PETITIONER.CaseNo. 16-RC-1541.February 3,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Lewis A. Ward, hearingofficer.The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employeris engaged in commercewithin the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of certain transmission anddistribution employees who reside and work in the Amarillo, Texas,area of theEmployer's operations.The Employer opposes the unitsought on the ground that it is too limited in scope and contends thatonly a systemwide unit of all its transmission and distribution employ-ees is appropriate.The Employer, a Texas corporation, is a public utility engaged inthe transmission, distribution, and sale of natural gas. It was formedI The hearing officer referred to the Board,the Employer'smotion to dismiss the peti-tion.For the reasons stated,infra,this motion is granted.111 NLRB No. 75. PIONEER NATURAL GAS COMPANY503on December 31, 1953, by a reorganization of the Southwestern Devel-opment Company, a holding corporation, and four wholly owned sub-sidiary distribution companies.2 Its interconnected transmission linesserve consumers in approximately 50 towns and numerous rural com-munities covering an area about 275 miles long and 125 miles wide inthe Panhandle and South Plains area of Texas.The Employer's home office is in Amarillo, Texas, where the headsof the various departments active in the conduct of the Employer'sbusiness are located.Personnel records of all employees throughoutthe system are maintained in Amarillo.Management control of theEmployer is vested in the president and a management committeecomposed of the executive vice president, five vice presidents, and thecontroller.This committee makes all major policy decisions and con-trols the Employer's operations on an overall systemwide basis.Thecommittee handles the Employer's labor-management problems.The Employer operates its facilities as a single integrated system.Thus local managers, who are in charge of the Employer's businessand distribution operations in their own areas, are responsible to andreport directly to the vice president in charge of distribution inAmarillo.Equipment, tools, and installations are uniform through-out the system.Employees are classified in accordance with a uniformsystemwide classification plan, and each job is placed in a wage gradeaccording to an overall job evaluation plan. Employees are frequentlyinterchanged, both on a temporary and permanent basis, betweenAmarillo and other points on the system.Working conditions, hoursof employment, seniority, and other employee benefits are uniformthroughout the system.The unit sought by the Petitioner does not correspond to any admin-istrative division of the Employer's operations, but corresponds onlyto the geographical location of one of the Employer's operations.Moreover, the unit sought does not include all transmission and dis-tribution employees at this location.Thus the Petitioner is not seek-ing to include those employees at Amarillo classified as compressorrepairmen, and operators A, B, and C. And of 4 employees atAmarillo classified as service inspector B, the Petitioner would includeonly 2.The Board has frequently considered requests for units in the publicutility field and has generally considered the optimum unit to be sys-temwide.' In certain circumstances, the Board has found appropriatesmaller units corresponding to administrative divisions or depart-2These were Amarillo Gas Company, West Texas Gas Company, Dalhart Gas Company,and Clayton Gas Company.8 See, for example,Pennsylvania Electric Company,110 NLRB 1078;Philadelphia Elec-tricCompany,110 NLRB 320;Rockland Light and Power Company,105 NLRB 365;Southern Colorado Power Company,104 NLRB 926. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDments.'In the instant case, the integrated nature of the Employer'soperations, its central control of management and labor relations, theemployee interchange, the similarity of classifications, and the uni-formity of wage scales and working conditions throughout the system,together with the fact that the Petitioner does not seek all the em-ployees in the Amarillo area and the unit sought does not correspondto any administrative division or department of the Employer, allindicate that the unit sought by the Petitioner is inappropriate.Ac-cordingly, we find that the unit sought by the Petitioner is inappro-priate for purposes of collective bargaining, and shall dismiss thepetition.'[The Board dismissed the petition.]4 See, for example,Philadelphia Electric Company,95 NLRB 71;Southwestern Elec-tric Service Company,89NLRB 114, 117.s AfrossessippeRiver Fuel Corporation,110 NLRB 708;Southwestern Bell TelephoneCompany,108 NLRB 1041;Tennessee Gas Transmission Company,96 NLRB 1385;Eliza-bethtown Consolidated Gas Company,93 NLRB 1270.PINKERTON'SNATIONALDETECTIVE AGENCYandYONKERS RACEWAYUNIFORM PATROLMEN'SASSOCIATION,INDEPENDENT,PETITIONER.PINKERTON'SNATIONAL DETECTIVE AGENCYandYONKERS RACEWAYUNIFORM USHERS ASSOCIATION,INDEPENDENT, PETITIONER.CasesNos. 2-RC-4020 and 2-RC-6924.February 3,1955Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Jacob Lazarus,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the consolidated proceeding, the Boardfinds :1.The Employer is engaged in commerce within the meaning of theAct.The Intervenor contends that the Board has no jurisdiction onthe ground that the employees involved work exclusively during theracing season at the Raceway, which sport the Board has held is notsufficiently related to interstate commerce to warrant the Board inasserting jurisdiction.'As we dismiss the petitions on other grounds,we do not find it necessary to consider the question of asserting juris-diction as a policy matter at this time.2.The labor organizations 2 involved claim to represent certainemployees of the Employer.1SeePari-hfutuei Employees Guild(Los Angeles Turf Club, Inc.),90 NLRB 20.2 The Intervenor,Local 32E,Building Service Employees International Union, AFL,was permitted to intervene on the ground of contractual interest in the employees involved.111 NLRB No. 76.